MEMORANDUM **
Mario Humberto Arreola-Trasvina appeals from the sentence imposed upon him following the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The Clerk shall file appellant’s supplement to the opening brief received on December 20, 2004. We reject Arreola-Trasvina’s contention that the district court lacked jurisdiction over the supervised release revocation proceeding because the underlying warrant was not supported by an oath. See United States v. Ortuno-Higareda, 450 F.3d 406, 410-11 (9th Cir-.2006) (holding that oath requirement only applies when the period of su*627pervised release has already expired prior to the revocation hearing).
We reject Arreola-Trasvina’s contention that the imposition of supervised release violates the Constitution. See United States v. Huerta-Pimental, 445 F.3d 1220, 1225 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.